In an action for a divorce and ancillary relief, Lisa Daniels appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Nassau County (Balkin, J.), dated January 24, 2005, which, inter alia, denied that branch of her motion which was to quash a subpoena dated November 4, 2004, as academic, and granted that branch of the plaintiffs cross motion which was to compel her to appear for a deposition pursuant to a subpoena dated December 22, 2004, issued after the plaintiff withdrew the subpoena dated November 4, 2004.
Ordered that the appeal from so much of the order as granted that branch of the cross motion which was to compel the appellant to appear for a deposition pursuant to the subpoena dated December 22, 2004, is dismissed as academic; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
The appeal from so much of the order as granted that branch of the cross motion which was to compel the appellant to appear for a deposition pursuant to the subpoena dated December 22, 2004, has been rendered academic. Accordingly to the oral representations of the parties’ respective counsel upon argument of this appeal, that subpoena was withdrawn on June 28, 2005.
The appellant’s remaining contentions are without merit. Schmidt, J.P., Skelos, Lunn and Dillon, JJ., concur.